Shauck, J.
(dissenting). The fifth proposition of the syllabus is not reconcilable with Machader v. Williams, 54 Ohio St., 344, which was recently decided with the concurrence of all the .members of the court, and, as is admitted, decided correctly.
The cases, with respect to the view, present but two points of difference. In that case there was but one view, while here there were two, and upon the second more objects were brought to the view of the jury to enable them to apply the evidence offered in court. The impracticability of a distinction founded upon such différences has already been made sufficiently apparent.